EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Charles S. Stein for the interview conducted on 11/24/2021.

The application has been amended for claims as follows:

1. (Cancelled)

2 (Currently Amended). An information processing system comprising:
a heat transfer apparatus, a film thickness measuring device, a teaching position optimizing device, wherein:
the heat transfer apparatus comprising:
a substrate transfer device including an arm configured to transfer a plurality of substrates accommodated in a substrate transfer container to a substrate holder;
a substrate holder transfer stage configured to introduce the substrate holder into a reaction container;
wherein the substrate holder holds a plurality of substrates in a vertical direction with a space between the substrates and specifies transfer positions of at least three or more substrates separated in the vertical direction, and the transfer position setting circuit sets a position where the placing position of the substrate that is not specified is linearly interpolated.
wherein:
the film thickness measuring device measures a film thickness of monitor locations of plurality of  monitor wafers among the plurality of substrates on which a film is formed by the heat treatment apparatus;
a substrate transfer controller configured to obtain [[a]] the film thickness measurement result of a film thickness [[meter]] measuring device as a processing result of at least one substrate, and determine a placing position of the substrate with respect to the substrate holder by a model created in advance from the film thickness measurement result and a transfer position setting circuit, thereby performing an operation of the substrate transfer device;
wherein:
the teaching position optimizing device comprising:
an information processing circuit including an eccentricity state analysis circuit configured to analyze an eccentricity state from a film thickness variation state when a film thickness measurement result is newly obtained;
a learning function circuit configured to update the model from the eccentricity state analyzed by the eccentricity state analysis circuit of the information processing circuit; and
an optimization function circuit configured to update the placing position of the substrate by an updated model and the transfer position setting circuit[[.]];
wherein an updated placing position of the substrate transfer device is instructed by a movement amount in a front-back direction and a movement amount in a rotating direction of the substrate transfer device.


3 (Currently Amended). The information processing system according to claim 2, further comprising:
a constraint condition storage configured to store a setting range of the placing position of the substrate transfer device set by the transfer position setting circuit.

4. The information processing system according to claim 3, wherein the eccentricity state analysis circuit calculates from a difference between a variation of the film thickness measurement result of at least a plurality of peripheral edges of the substrate and an average film thickness.

5. (Cancelled)

6 (Currently Amended). The information processing system according to claim [[5]] 4, wherein the transfer position setting circuit instructs a center position of a substrate.

7 (Currently Amended). The information processing system according to claim [[5]] 4, wherein the transfer position setting circuit instructs a substrate support of the substrate holder.




Allowable Subject Matter
3.	2-4, 6-7 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 2, the references of record, either singularly or in combination, do not teach or suggest at least an information processing system, comprising “the film thickness measuring device measures a film thickness of monitor locations of plurality of  monitor wafers among the plurality of substrates on which a film is formed by the heat treatment apparatus” and “wherein an updated placing position of the substrate transfer device is instructed by a movement amount in a front-back direction and a movement amount in a rotating direction of the substrate transfer device” in combination with other limitations as a whole.


The closet prior arts on records are Okita et al. (USPGPUB 2008/0294280 Al), Sakamoto et al. (US PGPUB 2004/0159284 A1, Inoshima et al. (US PGPUB 2016/0211157 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. 

Claims 3-4, 6-7 are also allowed being dependent on allowable claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/